Exhibit 10.12

 

INSTALLMENT PROMISSORY NOTE

 

$75,279.66

September 30, 2019

West Palm Beach, Florida




FOR VALUE RECEIVED, Cleartronic, Inc. (the "Company") promises to pay to the
order of Richard J. Martin (the "Holder"), at
__________________________________________, or at such other place as the holder
of this Installment Promissory Note (this "Note") may from time to time
designate, the principal sum of Seventy Five Thousand Two Hundred Seventy Nine
Dollars and 66/100’s ($75,279.66) (the "Principal Amount"). The Principal Amount
shall be payable in twenty-four (24) monthly installments, the first of which
shall be due and payable on October 30, 2019, and thereafter monthly following
the first payment until fully paid.

 

Interest on the principal sum of this Note from time to time outstanding shall
accrue at interest at the rate of 8.0% per annum. Each payment of principal
hereunder shall be accompanied by payment of all interest accrued on the
principal sum of this Note outstanding. The Company may prepay all or any part
of the principal of this Note at any time without premium or penalty and any
prepaid sums shall be applied first against the last installments thereafter
coming due.

 

In the event any amount due under this Note is not made within thirty (30) days
of the due date therefor, the Holder may, in any such case, by written notice to
the Company, declare immediately due and payable the entire unpaid principal sum
of this Note, together with all accrued interest.

 

The Company agrees to pay all costs of collection when incurred, including but
not limited to reasonable attorneys' fees, whether or not suit or action is
instituted. If any suit or action is instituted to enforce this Note, the
Company promises to pay, in addition to the costs and disbursements otherwise
allowed by law, such sum as the court may adjudge reasonable attorneys' fees in
such suit or action.

 

 

-1-

 



No failure on the part of the Holder hereof to exercise any right or remedy
hereunder, whether before or after the happening of a default, shall constitute
a waiver thereof. No waiver of any past default shall constitute waiver of any
future default or of any other default. No failure to accelerate the debt
evidenced hereby by reason of default hereunder, or acceptance of a past due
installment of principal or interest, shall be construed to be a waiver of the
right to insist upon prompt payment thereafter or the right to impose late
charges retroactively or prospectively.

 

This Note may not be changed orally, but only by an agreement in writing signed
by the party against whom such agreement is sought to be enforced. The Company,
and each endorser or guarantor of this Note, hereby waives presentment, protest,
demand, diligence, notice of dishonor and of nonpayment. This Note and all
rights hereunder are non-transferable.

 

The Company agrees that the Holder of this Note may, without notice to the
Company and without affecting the liability of the Company, accept security for
this Note, or release any security or any party liable for this Note, or extend
or renew this Note. This Note shall be governed by and construed in accordance
with the laws of the State of Florida, excluding any laws that direct the
application of another jurisdiction's laws.

 

IN WITNESS WHEREOF, the Company has executed this Note as of the date and year
first above written.

CLEARTRONIC, INC., a Florida corporation

By: /s/ Larry M. Reid

Print Name: Larry M. Reid

Print Title: President

 

-2-